Citation Nr: 1132974	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  11-14 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 9, 2009, for the grant of service connection for bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from April 1951 to April 1953.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted the claim for service connection for bilateral sensorineural hearing loss and assigned an effective date of March 9, 2009 (the date of the claim).  The Veteran filed a timely notice of disagreement and appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

FINDINGS OF FACT

1.  In November 2006, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for bilateral hearing loss.  The veteran did not appeal this decision within one year of being notified.  

2.  An informal claim to reopen entitlement to service connection for a psychiatric disability was received at the RO on March 9, 2009.  There is no pending claim to reopen service connection for bilateral hearing loss subsequent to the November 2006 rating decision and prior to March 9, 2009.  


CONCLUSIONS OF LAW

1.  The November 2006 RO decision was final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

2.  The criteria for an effective date prior to March 9, 2009, for the grant of service connection for bilateral sensorineural hearing loss are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.156, 3.400 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his/her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Proper Veteran's Claims Assistance Act (VCAA) notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  

The Veteran's earlier effective date claim arises from his disagreement with the assignment of an effective date following the grant of service connection for bilateral sensorineural hearing loss in a December 2009 RO rating decision.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  All proper development has been completed.  

The effective date of an award is generally the date of receipt of a claim (or informal claim where appropriate), or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010) (emphasis added).  More specifically, the effective date of an award of disability compensation for direct service connection is the day following separation from active service or the date entitlement arose, if the claim was received within one year after separation from service; otherwise, it is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2010).  

The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2) (2010).  For cases where a veteran seeks to reopen a claim for entitlement to an earlier effective date under 38 C.F.R. § 3.156, even assuming the presence of new and material evidence, reopening of a claim for entitlement to an earlier effective date cannot result in the actual assignment of an earlier effective date, because an award granted on a reopened claim may not be made effective prior to the date of the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(2) (2010); Leonard v. Principi, 405 F.3d 1333 (Fed. Cir. 2005); Lapier v. Brown, 5 Vet. App. 215 (1993).  

The exception to the above is when service department records, previously unassociated with the file, are received under certain circumstances.  38 C.F.R. § 3.156(c) (2010).  The official service department records must be relevant and must not have been in the file when VA first decided the claim.  38 C.F.R. § 3.156(c)(1).  This includes service records that are related to a claimed in-service event or injury.  38 C.F.R. § 3.156(c)(1)(i).  

The provisions of 38 C.F.R. § 3.156(c)(1) do not apply when: VA could not have obtained the records when VA decided the claim because the records did not exist when VA decided the claim or because the claimant failed to provide the correct information for an official source who had the records.  38 C.F.R. § 3.156(c)(2).  Finally, when an award is made based on all or part of the previously unconsidered service department records, the effective date is the date entitlement arose or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  

As for informal claims, 38 C.F.R. § 3.155(a) (2010) states that any communication or action indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris (who is not competent) may be considered an informal claim.  Such informal claim must identify the benefit sought.  

Effective dates for when there are corrections of military records and entitlement is due to the military corrections are also covered under 38 C.F.R. § 3.400(g) (2010).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

In May 2004, the Veteran filed a claim for service connection for bilateral hearing loss.  A June 2004 personnel information exchange system (PIES) response showed that only partial service personnel records were available.  One service personnel record that was available showed the Veteran received combat pay in 1951.  The Veteran's service treatment records did not reflect the presence of defective hearing.  In August 2004, the RO denied the claim for service connection for bilateral hearing loss because there was no showing the Veteran had a present disability and there was no competent evidence of a nexus to service.  

In September 2006, the Veteran filed to reopen his claim for service connection for bilateral hearing loss.  A November 2006 RO decision found that no new and material evidence was submitted; the Veteran only resubmitted service treatment records that were already in the file.  

On March 9, 2009, an April 1953 separation qualification record was sent in; this record showed the Veteran was a medic while in service.  The RO also received a letter from the Veteran's wife addressed to the President.  In compliance with 38 C.F.R. § 3.155, a March 2009 RO letter was sent to the Veteran requesting him to clarify if he was filing a claim and, if so, asking him to add his signature.  The Veteran confirmed he meant to file a claim in correspondence received on March 27, 2009.  The RO attempted to search for the Veteran's service personnel records again in October 2009, but was unsuccessful.  In December 2009, the Veteran was given a VA examination and the examiner provided a diagnosis of bilateral sensorineural hearing loss and opined that it was related to his presumed acoustic trauma (as a combat medic) to service.  In December 2009, the RO granted the claim for bilateral hearing loss with a rating of 20 percent, effective March 9, 2009, the date of the informal reopened claim.  

The Veteran contends in his January 2010 notice of disagreement that he should be afforded an earlier effective date.  The Veteran said the RO assigned an effective date of April 1, 2009; this is incorrect.  The RO decision makes clear the effective date assigned was March 9, 2009.  The Veteran asserted that in 1978 he attempted to apply for the disability but VA did not help him.  VA told him he needed his service treatment records and he could not file a claim without these records (as mentioned above, the file shows service treatment records were received in March 1954).  In 2003, the Veteran said he filed for benefits again after getting help from a county veteran's service officer.  The Veteran said after he filed this first claim VA told him he had to have his service treatment records.  The Veteran essentially stated he felt misled.  

In May 2010, the Veteran requested 58 years of back pay with interest.  He stated that there were no records to support his claim "medical or otherwise."  In his May 2011 appeal, the Veteran said at first the effective date should be October 28, 1951, because that was the date his hearing loss was incurred.  He said that his records were destroyed in 1978 and he was unable to prove his claim.  He said he was without any of his service records since 1951.  He later stated the effective date should be April 4, 1953; the date of his separation from service.  

The evidence shows that the date of the receipt of the new claim was March 9, 2009.  Although the Veteran's wife is not a person authorized to file a claim under 38 C.F.R. § 3.155(a), he said later in March 2009 the letter was his own and that he intended to file a claim for VA benefits, to include a claim for service connection for bilateral hearing loss.  As a result, the Board finds the date of the new claim was March 9, 2009.  

As for the date that entitlement arose, the Board finds that entitlement occurred on December 11, 2009 when the VA examination report showed that there was both a diagnosis of bilateral sensorineural hearing loss and a nexus to service.  This evidence was needed to substantiate the claim.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  The December 11, 2009 date of entitlement was the later date and should have been assigned by the RO.  There is no entitlement to an effective date earlier than March 9, 2009.  

As for the Veteran's argument regarding entitlement to an effective date right after service, the law is clear.  If there is a prior final denial of the benefit sought, the effective date cannot be earlier than the subsequent claim to reopen.  See Leonard, 405 F.3d 1333; Lapier, 5 Vet. App. 215.  The Veteran did not file a claim for bilateral hearing loss within one year of service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The last prior final denial was in November 2006.  

Regarding the Veteran's assertions about being misled, the Board did find he was given proper VCAA notice in June 2004 and October 2006.  Even if he hadn't been given that notice, such an argument does not change the effective date of the claim.  

The Board has considered whether this is a case that falls under 38 C.F.R. § 3.156(c) because a new service personnel record was submitted; the April 1953 separation qualification record showing the Veteran worked as a medic.  However, there was already evidence in the file showing that the Veteran received combat pay in 1951 and was likely in combat.  In other words, the evidence of record already supported the Veteran's claim of acoustic trauma from service that would be presumed credible.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  (In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.).  

The additional personnel record was cumulative.  The showing of current disability and a nexus to service was lacking in November 2006 and was the reason the RO denied the claim.  When the nexus was provided, the claim was granted.  As a result, the Board finds 38 C.F.R. § 3.156(c) does not apply.  

The Board has also reviewed the Veteran's corrected DD 214 (dated October 2009) and determined that the addition of awards would not change the outcome of the claim; entitlement was not established due to the correction.  38 C.F.R. § 3.400(g).  A June 2010 letter from the Board for Correction of Military Records showed that further corrections desired by the Veteran were not made.  

For the above reasons, the Board finds an effective date earlier than March 9, 2009, for the grant of service connection for bilateral sensorineural hearing loss is not warranted.  


ORDER

An effective date earlier than March 9, 2009, for the grant of service connection for bilateral sensorineural hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


